MEMORANDUM **
Blas Castillo-Tapia, and his family, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002), and we deny in part and dismiss in part the petition for review.
The BIA acted within its broad discretion in denying petitioners’ untimely motion to reopen. See id. at 1039 (BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law”); see also 8 C.F.R. § 1003.2(c)(2).
To the extent petitioners challenge the BIA’s December 3, 2003, order, we lack jurisdiction because this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
*538PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.